EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Loker on 8/19/2022.

The application has been amended as follows:
9. (Examiner Amendment) A key generation method, applied to a first base station that comprises a first centralized units which comprises a control plane entity and a user plane entity, and a first distributed unit, wherein the method comprises: 
receiving, by the user plane entity of the first centralized unit, a first user plane security key from the control plane entity of the first centralized unit, wherein the first user plane security key is a user plane security key used between the user plane entity of the first centralized unit and a terminal, and the first user plane security key comprises at least one of a first user plane encryption key and a first user plane integrity keys, 
wherein the first user plane security key is generated based on a root key and a first security algorithm used between the user plane entity of the first centralized unit and the terminal, and 
wherein the first security algorithm is comprised in an algorithm priority list of the user plane entity of the first centralized unit
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAZDA SABOURI whose telephone number is (571)272-8892. The examiner can normally be reached 10 am-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAZDA SABOURI/           Primary Examiner, Art Unit 2641